DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 6/17/2021, is acknowledged. Claim 4 is amended. Claims 4 and 6 – 9 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 4 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0153073 (“Parson”; cited in IDS of 06/15/2018 and of record) in view of US 2014/0033534 (“Wintersteen”; of record).
Regarding claim 4, Parson teaches a method of manufacturing an aluminum alloy heat exchanger tube ([0006], L 6-8), comprising: forming an aluminum alloy ([0057]); casting the aluminum alloy into a billet ([0058], L 1);  homogenizing the billet by heating the billet to a temperature between 570°C and 640°C ([0059], L 1-2); soaking the billet at the temperature for 
It is noted that the homogenization temperature range taught by Parson (570-640°C) does not overlap with the claimed homogenization temperature of 560°C, but it is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed homogenization temperature, a prima facie case of obviousness exists.
Further, the Examiner asserts that cooling at a controlled rate to about 300°C encompasses the claimed limitation of cooling at a controlled rate to 350°C. Having cooled the billet to about 300°C, Parson necessarily teaches cooling to 350°C, as this temperature is between the homogenization temperature and finish cooling temperature taught by Parson. As there is no express requirement of maintaining the billet at a temperature of 350°C after cooling, the Examiner asserts that Parson teaches all claimed limitations.
Moreover, Parson teaches that the aluminum alloy has a chemical composition ([0029]-[0037]) which is shown in Table 1, compared to the aluminum alloy used in the instant claim.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown in Table 1, Parson teaches an overlapping chemical composition for each element except for silicon. It is noted by the Examiner that Parson does not explicitly teach against 
Wintersteen teaches an aluminum alloy heat exchanger, and a method for manufacturing the aluminum alloy heat exchanger ([0002]). Wintersteen teaches that the amount of silicon in the aluminum alloy heat exchanger tubes is maintained at or below trace impurity levels ([0016], L 4-6). Further, Wintersteen teaches that the alloy, having trace amounts of Fe and Si, along with low Cu and Ni, reduces the volume fraction of iron-containing intermetallic phases and reduces the activity of microgalvanic corrosion cells. The volume fractions of coarse Fe intermetallics are thus lowered, thereby making the alloy less susceptible to corrosion ([0016], L 15-22). Wintersteen defines the maximum amount of Si present in the heat exchanger tubes as 0.30 wt%, with no defined minimum (Table 1, Refrigerant tube). It is noted by the Examiner that Wintersteen also teaches Fe, Cu, and Ni levels (Table 1, Refrigerant tube) that have substantial overlap with the composition taught by Parson, as shown in Table 1.
It would have been obvious to an ordinarily skilled artisan to maintain the Si content of the aluminum alloy taught by Parson at or below trace impurity levels (i.e. 0-0.3 wt% Si), as taught by Wintersteen. This reduced Si content, when paired with low Fe, Cu, and Ni content, reduces the volume fraction of iron-containing intermetallic phases and reduces the activity of microgalvanic corrosion cells. The volume fractions of coarse Fe intermetallics are thus lowered, thereby making the alloy less susceptible to corrosion.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the aluminum alloy used in the manufacturing process taught by Parson in 
Regarding claim 6, the Examiner notes that the minimum Si content taught by Parson in view of Wintersteen is 0 wt%, and the maximum is 0.30 wt%. All other compositional ranges required to calculate a ratio (Fe+Si):Mn are pulled directly from Table 1 of this correspondence. The Examiner asserts that through calculation, the ratio (Fe+Si):Mn of the aluminum alloy used in the manufacturing process taught by Parson in view of Wintersteen ranges from 0 to 0.75.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the aluminum alloy used in the manufacturing process taught by Parson in view of Wintersteen has an encompassing ratio of iron in combination with silicon to manganese (0-0.75) with the aluminum alloy used in the manufacturing process of the instant claim (0.044-0.4).
Regarding claim 7, the Examiner asserts that through calculation, the total wt% of zinc in combination with titanium of the aluminum alloy used in the manufacturing process taught by Parson in view of Wintersteen ranges from 0.15 wt% to 0.40 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the aluminum alloy used in the manufacturing process taught by Parson in view of Wintersteen has an encompassing total wt% of zinc in combination with titanium (0.15-0.40 wt%) with the aluminum alloy used in the manufacturing process of the instant claim (0.15-0.25 wt%).
8, Parson teaches cooling the billet at a rate of about 250°C/hour or less after the homogenization treatment ([0059], L 7-9).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed controlled cooling rate range of the instant claim (between 75°C and 225°C per hour) falls within the cooling rate range taught by Parson in view of Wintersteen (about 250°C/hour or less).
Regarding claim 9, Parson teaches that the billet may have an electrical conductivity of 32-42% IACS (international annealed copper standard) ([0060], L 1-3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed conductivity of the instant claim (between 32 and 38 %IACS) falls within the conductivity range taught by Parson in view of Wintersteen (32-42% IACS).

Claims 4 and 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0153073 (“Parson”; cited in IDS of 06/15/2018 and of record) in view of US 2004/0154709 (“Taguchi”; of record) and US 2014/0033534 (“Wintersteen”; of record).
Regarding claim 4, Parson teaches a method of manufacturing an aluminum alloy heat exchanger tube ([0006], L 6-8), comprising: forming an aluminum alloy ([0057]); casting the aluminum alloy into a billet ([0058], L 1);  homogenizing the billet by heating the billet to a temperature between 570°C and 640°C ([0059], L 1-2); soaking the billet at the temperature for about 2-8 hours ([0059], L 1-2); cooling the billet at a controlled rate ([0059], L 7-9); and extruding the billet into a heat exchanger tube ([0018], L 8-12; [0061], L 4-8).
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed homogenization temperature, a prima facie case of obviousness exists.
Parson does not teach cooling the billet to 350°C. Parson teaches cooling to about 300°C ([0059], L 7-9).
Taguchi teaches a method for producing aluminum alloy materials ([0002]). Taguchi teaches that after being heated to a temperature of 500-630°C, an aluminum ingot is cooled to 350°C ([0054], L 10-11; [0103], L 11-12). Taguchi teaches that the ingot is cooled to 350°C as Mn-containing compounds scarcely precipitate at temperatures less than 350°C ([0103], L 11-14). Further, Taguchi teaches that it is beneficial for Mn-containing compounds to precipitate during this treatment, as it leads to the minimization in difference in the amount of solid solution of Mn between each side of an extruded billet, thus preventing preferential corrosion of the billet ([0096]-[0097]). Moreover, it is noted that Parson teaches that extruded articles may be formed from the processed billet ([0017], L 4-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Taguchi into Parson and cool the billet to a temperature of 350°C. Cooling to this temperature results in further precipitation of Mn-containing compounds, which beneficially reduce the difference in the amount of solid solution of Mn between each side of an extruded billet, thus preventing preferential corrosion of the billet. Cooling to below this temperature does not result in substantial further precipitation of these Mn-containing compounds.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As shown in Table 1, Parson teaches an overlapping chemical composition for each element except for silicon. It is noted by the Examiner that Parson does not explicitly teach against embodiments of the invention having a Si content that is outside the range shown in Table 1 ([0035]).
Wintersteen teaches an aluminum alloy heat exchanger, and a method for manufacturing the aluminum alloy heat exchanger ([0002]). Wintersteen teaches that the amount of silicon in the aluminum alloy heat exchanger tubes is maintained at or below trace impurity levels ([0016], L 4-6). Further, Wintersteen teaches that the alloy, having trace amounts of Fe and Si, along with low Cu and Ni, reduces the volume fraction of iron-containing intermetallic phases and reduces the activity of microgalvanic corrosion cells. The volume fractions of coarse Fe intermetallics are thus lowered, thereby making the alloy less susceptible to corrosion ([0016], L 15-22). Wintersteen defines the maximum amount of Si present in the heat exchanger tubes as 0.30 wt%, with no defined minimum (Table 1, Refrigerant tube). It is noted by the Examiner that Wintersteen also teaches Fe, Cu, and Ni levels (Table 1, Refrigerant tube) that have substantial overlap with the composition taught by Parson, as shown in Table 1.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the aluminum alloy used in the manufacturing process taught by Parson in view of Wintersteen has a chemical composition which falls within, overlaps, or encompasses each claimed element with the aluminum alloy used in the manufacturing process of the instant claim.
Regarding claim 6, the Examiner notes that the minimum Si content taught by Parson in view of Taguchi and Wintersteen is 0 wt%, and the maximum is 0.30 wt%. All other compositional ranges required to calculate a ratio (Fe+Si):Mn are pulled directly from Table 1 of this correspondence. The Examiner asserts that through calculation, the ratio (Fe+Si):Mn of the aluminum alloy used in the manufacturing process taught by Parson in view of Taguchi and Wintersteen ranges from 0 to 0.75.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the aluminum alloy used in the manufacturing process taught by Parson in view of Taguchi and Wintersteen has an encompassing ratio of iron in combination with silicon to manganese (0-0.75) with the aluminum alloy used in the manufacturing process of the instant claim (0.044-0.4).
7, the Examiner asserts that through calculation, the total wt% of zinc in combination with titanium of the aluminum alloy used in the manufacturing process taught by Parson ranges from 0.15 wt% to 0.40 wt%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the aluminum alloy used in the manufacturing process taught by Parson in view of Taguchi and Wintersteen has an encompassing total wt% of zinc in combination with titanium (0.15-0.40 wt%) with the aluminum alloy used in the manufacturing process of the instant claim (0.15-0.25 wt%).
Regarding claim 8, Parson teaches cooling the billet at a rate of about 250°C/hour or less after the homogenization treatment ([0059], L 7-9).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed controlled cooling rate range of the instant claim (between 75°C and 225°C per hour) falls within the cooling rate range taught by Parson in view of Taguchi and Wintersteen (about 250°C/hour or less).
Regarding claim 9, Parson teaches that the billet may have an electrical conductivity of 32-42% IACS (international annealed copper standard) ([0060], L 1-3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed conductivity of the instant claim (between 32 and 38 %IACS) falls within the conductivity range taught by Parson in view of Taguchi and Wintersteen (32-42% IACS).

Response to Arguments
Applicant’s remarks filed 6/17/2021 are acknowledged and have been fully considered. Applicant has argued that the applied prior art fails to disclose or suggest the claimed homogenization temperature of 560°C, which Applicant argues is less than the homogenization temperature range taught by Parson. The Examiner respectfully finds this argument unpersuasive.
As discussed previously in the rejection, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of unexpected results or criticality of the claimed homogenization temperature, a prima facie case of obviousness exists due to the proximity of the homogenization temperature range taught by Parson (570-640°C) and that which is claimed (560°C).
Applicant has argued further that Parson fails to disclose the claimed amount of Si (0.01 wt%). Applicant alleges that Wintersteen, the reference relied upon by the Examiner to teach the claimed Si content, gives no suggestion to use less than 0.3 wt% Si, as there are no examples that use less than the 0.3% referenced in Table 1 of Wintersteen. The Examiner respectfully finds this argument unpersuasive.
It is noted by the Examiner that Table 1 of Wintersteen provides maximum amounts of alloying elements for different sections of a heat exchanger (see *= Max percent by weight (wt%) unless range is noted). Only the refrigerant tube (row 1 of the Table) is relevant to the rejection; this row specifies that a maximum of 0.3 wt% Si is allotted. Indeed, Wintersteen teaches that the amount of silicon in the aluminum alloy heat exchanger tubes is maintained at or below trace impurity levels ([0016], L 4-6). 
prima facie case of obviousness is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735